Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  Claims 7 and 14 recite “which said at least one data filters have been selected” after several recitations of “at least one data filter.”  The final recitation is grammatically inconsistent with the previous recitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim for recites the limitation “…and stores it within said patient profiles.”  Claim 4 depends on claim 1 and neither claim previously recites “patient profiles.”  Therefore, this limitation lacks sufficient antecedent basis in the claims.  However, claim 3 does recite “patient profiles.”  Amending claim 4 to depend on claim 3 would overcome this rejection and, for examination purposes, claim 4 will be treated as dependent on claim 3.
Claim 9 recites the limitation “presenting said patterned timeline via said display.”  There is no previous recitation of a “display” in claim 9.  Therefore, this limitation lacks sufficient antecedent basis in the claim.  For examination purposes, this limitation will be treated as “presenting said patterned time line via a display.”
Claims 10-14 are rejected based on their dependencies on claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites acquiring said patient health records, parsing said patient health records into event data, creating said medical events from said event data, creating a patterned timeline using said medical events, presenting said patterned timeline.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claim recites generic computer components in the form of “a processor operably connected to a computing entity, wherein said computing entity hosts a user interface used to access patient health records and visualize medical events, a power supply, a display operably connected to said processor, a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations,” which is utilized as a tool to carry out the abstract idea.  But for the recitation of these generic computer components, the claim encompasses manual steps that could be carried out by a user following rules or instructions.  For example, the claim encompasses a user manually acquiring patient records, parsing the records by manually identifying events within the records, manually creating and presenting a patterned timeline of the medical events, such as by drawing a timeline representing events in a pattern.
Claims 2-8 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claims 2-4 further encompass a user manually searching for and acquiring the patient health records and medical events from within patient profiles.  This a further example of a user manually following rules or instructions. But for the recitation of generic computer components, claims 5-6 further encompass a user manually creating the patterned timeline line using pattern parameters which are used to determine chronological spacing of the events on the timeline.  This is a further example of a user manually following rules ore instructions (i.e. pattern parameters).  But for the recitation of generic computer components, claim 7 further encompasses a user manually filtering the medical events according to a category to retrieve only certain medical events.  This is a further example of a user manually following rules ore instructions.  But for the recitation of generic computer components, claim 8 further encompasses a user manually creating the patterned time line by chronologically ordering the medical events from a beginning date to an ending date and placing the events on the timeline chronologically.  This is a further example of a user manually following rules ore instructions
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example, claim 1 recites “a processor operably connected to a computing entity, wherein said computing entity hosts a user interface used to access patient health records and visualize medical events, a power supply, a display operably connected to said processor, a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations.”  The recited “operations” are programmed to carry out the abstract idea.  Claims 2-8 incorporate and reference these elements through dependency.  Additionally, claim 4 recites “a database operably connected to said processor” and claim 5 recites an “input device.”
The written description discloses that the recited computer components encompass generic components including “subject matter described herein may be implemented in a computing system that includes a back-end component, such as 34a data server, or that includes a middleware component, such as an application server, or that includes a front-end component, such as a client computer having a graphical user interface or a Web browser through which a user may interact with the system described herein” (see paragraph [00056]). Additionally, the written description discloses generic components for data gathering and data display including “to provide for interaction with a user, the subject matter described herein may be implemented on a computer having a display device, such as a cathode ray tube (CRD), liquid crystal display (LCD), light emitting display (LED) monitor for displaying information to the user and a keyboard and a pointing device, such as a mouse or a trackball, by which the user may provide input to the computer.” (see paragraph [00056]). 
As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Additionally, recitations such as “a power supply” and retrieving and storing data in memory merely link the abstract idea to a particular technological environment.  The recitations of transmitting and receiving data for display amount to no more than insignificant, extra-solution, data gathering and display activities. Therefore, these recitations, considered both individually and as a combination, do not integrate the abstract idea into a practical application.
Claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Storing and retrieving data from memory, such as recited in claims 4, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 2-4, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing, such as in claim 7 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).

Claim 9 recites acquiring a computing device with the ability to create patterned timelines, searching for patient health records, acquiring said patient health records, creating medical events from said patient health records, creating said patterned timeline using said medical events, presenting said patterned timeline.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. Although the “acquiring” includes “a computing device,” the claim does not recite a step executed by the “computing device.” Therefore, this step encompasses a manual step of acquiring the device, such as via a commercial transaction.  The remaining steps encompass a user manually searching for and acquiring patient health records to create a patterned timeline using medical events from the patient health records.  This could be accomplished with pen and paper by drawing the timeline.  This is an example of a user performing manual steps by following rules or instructions, which is a Certain Method of Organizing Human Activity.
Claims 10-15 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea. For example, claims 10 and 12 encompass a user manually using chronological data to determine mapping and special positioning of medical events on the time line.  Claims 11 and 13 encompass a user manually using pattern parameters to determine a special position and indicia of the medical events on the timeline. Claim 14 encompasses a user manually filtering the medical events according to a category to retrieve only certain medical events. These are further examples of a user following rules or instructions, which is a Certain Method of Organizing Human Activity.
This judicial exception is not integrated into a practical application because, as explained above, the recited “computing device” is only involved in the step of being acquired, which encompasses a commercial transaction, such as purchasing the device.  Therefore, this step is a part of the abstract idea.  The only element, other than the abstract idea itself, recited in the claim is a “display” on which the patterned timeline is presented.  However, this “display” is recited at a high level of generality and only involved in insignificant, extra-solution, data display activity.  Therefore, this element does not integrate the abstract idea into a practical application.
Claims 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional element is recited at a high level of generality and only amounts to insignificant, extra-solution, data display activity. Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

Claim 15 recites searching for a patient profile containing medical events, acquiring said medical events from said patient profile, creating a patterned timeline using said medical events, presenting said patterned timeline.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, the claim encompasses a user manually searching for a patient profile to acquire medical events and create a patterned timeline using the medical events. This could be accomplished with pen and paper by drawing the timeline.  This is an example of a user performing manual steps by following rules or instructions, which is a Certain Method of Organizing Human Activity.
Claims 16-20 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea. For example, claims 16 and 18 encompass a user manually using chronological data to determine mapping and special positioning of medical events on the time line.  Claims 17 and 19 encompass a user manually using pattern parameters to determine a special position and indicia of the medical events on the timeline. Claim 20 encompasses a user manually filtering the medical events according to a category to retrieve only certain medical events. These are further examples of a user following rules or instructions, which is a Certain Method of Organizing Human Activity.
This judicial exception is not integrated into a practical application because the only element, other than the abstract idea itself, recited in the claim is a “display” on which the patterned timeline is presented.  However, this “display” is recited at a high level of generality and only involved in insignificant, extra-solution, data display activity.  Therefore, this element does not integrate the abstract idea into a practical application.
Claims 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional element is recited at a high level of generality and only amounts to insignificant, extra-solution, data display activity. Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Elsholz, US Patent Application Publication No. 2009/0222286.
As per claim 9, Elsholz teaches a method for transforming electronic health record data into a patterned timeline comprising the steps of: acquiring a computing device with the ability to create patterned timelines (see paragraph 0008; this disclosure of a computer workstation with the recited ability is encompassed by the step of “acquiring” such a device, given the broadest reasonable interpretation), searching for patient health records (see paragraph 0064; patient medical records are searched using the interface), acquiring said patient health records (see paragraph 0064; the information retrieved from the search is placed in a temporary folder), creating medical events from said patient health records (see paragraph 0063; creating medical events encompasses the teaching of all pertinent events from the search database are displayed along the patient timeline), creating said patterned timeline using said medical events (see paragraph 0063; patient time line includes color-coded event markers), presenting said patterned timeline via said display (see paragraph 0063; patient timeline is displayed).
As per claim 10, Elsholz teaches the method of claim 9 as described above.  Elsholz further teaches mapping said medical events about said patterned timeline using chronological data (see paragraph 0005; event markers are displayed on the timeline chronologically).
As per claim 11, Elsholz teaches the method of claim 9 as described above.  Elsholz further teaches determining a spatial position of said medical event, wherein said spatial position is determined by pattern parameters (see paragraph 0005; the recited “pattern parameters” to determine special position encompasses the description of event markers being located adjacent to specific time increments along the patient timeline).
As per claim 12, Elsholz teaches the method of claim 11 as described above.  Elsholz further teaches using chronological data to determine said spatial position about said patterned timeline (see paragraph 0005; event markers are displayed on the timeline chronologically and adjacent to specific time increments along the patient timeline).
As per claim 13, Elsholz teaches the method of claim 11 as described above.  Elsholz further teaches determining indicia of said medical event, wherein said indicia is determined by pattern parameters (see paragraphs 0038-0039; the recited “pattern parameters to determine indicia of medical events encompasses the description of using color-coded event markers to distinguish between procedures).
As per claim 14, Elsholz teaches the method of claim 11 as described above.  Elsholz further teaches filtering said medical events using at least one data filter, wherein said at least one data filter comprises a plurality of categories, wherein performing a search while using said at least one data filter narrows said search according to which said at least one data filters have been selected (see paragraph 0125; checkboxes allow the user to filter the types of data that is displayed, which has been retrieved to the temporary folder through the search results).
As per claim 15, Elsholz teaches a method for transforming electronic health record data into a patterned timeline comprising the steps of: searching for a patient profile containing medical events (see paragraph 0064; patient medical records are searched using the interface; the data contained in patient records are representative of profiles of those patients, given the broadest reasonable interpretation), acquiring said medical events from said patient profile (see paragraph 0064; events retrieved from search are placed in a temporary folder for use in the patient timeline), creating a patterned timeline using said medical events (see paragraph 0064; events retrieved from search are placed in a temporary folder for use in the patient timeline), presenting said patterned timeline via a display (see paragraph 0063; patient timeline is displayed).
As per claim 16, Elsholz teaches the method of claim 15 as described above.  Elsholz further teaches mapping said medical events about said patterned timeline using chronological data (see paragraph 0005; event markers are displayed on the timeline chronologically).
As per claim 17, Elsholz teaches the method of claim 15 as described above.  Elsholz further teaches determining a spatial position of said medical event, wherein said spatial position is determined by pattern parameters (see paragraph 0005; the recited “pattern parameters” to determine special position encompasses the description of event markers being located adjacent to specific time increments along the patient timeline).
As per claim 18, Elsholz teaches the method of claim 17 as described above.  Elsholz further teaches using chronological data to determine said spatial position about said patterned timeline (see paragraph 0005; event markers are displayed on the timeline chronologically and adjacent to specific time increments along the patient timeline).
As per claim 19, Elsholz teaches the method of claim 17 as described above.  Elsholz further teaches determining indicia of said medical event, wherein said indicia is determined by pattern parameters (see paragraphs 0038-0039; the recited “pattern parameters to determine indicia of medical events encompasses the description of using color-coded event markers to distinguish between procedures).
As per claim 20, Elsholz teaches the method of claim 15 as described above.  Elsholz further teaches filtering said medical events using at least one data filter, wherein said at least one data filter comprises a plurality of categories, wherein performing a search while using said at least one data filter narrows said search according to which said at least one data filters have been selected (see paragraph 0125; checkboxes allow the user to filter the types of data that is displayed, which has been retrieved to the temporary folder through the search results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsholz, US Patent Application Publication No. 2009/0222286 in view of Brooks et al., US Patent Application Publication No. 2020/0005916.
As per claim 1, Elsholz teaches a system for transforming information of the electronic health record into a patterned timeline comprising: a processor operably connected to a computing entity (see paragraph 0015; workstation and monitor that displays GUI), wherein said computing entity hosts a user interface used to access patient health records and visualize medical events (see paragraph 0015; monitor displays patient timeline, including event markers), a display operably connected to said processor (see paragraph 0015; monitor that displays GUI), said workstation processor performing operations comprising: acquiring said patient health records (see paragraph 0063; system is queried for relevant patient record data), parsing said patient health records into event data (see paragraph 0064; “parsing” encompasses searching various patient record sources, resulting in patient events that are used for event markers on timeline, given the broadest reasonable interpretation), creating said medical events from said event data (see paragraph 0064; event markers are created from event data), creating a patterned timeline using said medical events (see paragraph 0063; patient time line includes color-coded event markers), presenting said patterned timeline via said display (see paragraph 0063; patient timeline is displayed).
As explained above, Elsholz describes a user work station with a user interface that displays a GUI.  While these elements would likely include a power supply and a computer medium storing instructions, these parts of the computing device are not explicitly described in detail.
Brooks teaches a computing device including a power supply (see paragraph 0091; computing device includes a power supply 722), a non-transitory computer-readable medium coupled to a processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations (see paragraphs 0092-0093; describes computer readable medium, storing instructions, coupled to a processor) including creating and displaying a patient timeline (see paragraph 0013-0014). Since both Elsholz and Brooks teach accessing data to construct a patient timeline, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date add the computer hardware components of Brooks, including power supply and other computer hardware, to the system of Elsholz to carry out the functions described in Elsholz, with the motivation of incorporating general-purpose computer components that are necessary to run a computer program, such as that disclosed in Elsholz (see paragraph 0091 of Brooks describing the disclosed computer system as being within the nature of the art).
As per claim 2, Elsholz and Brooks teaches the system of claim 1 as described above.  As noted above, Elsholz does not explicitly describe all of the workstation elements in detail.  Brooks further teaches said non-transitory computer-readable medium stores data transmitted to and from said processor (see paragraph 0093).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date add the computer hardware components of Brooks to the system of Elsholz for the reasons given above with respect to claim 1.
Notice to Applicant - Claims 3 and 6-8 include subsequent references to “said non-transitory computer-readable medium” and “instructions” executed by said processor.  It is acknowledged above, with respect to claim 1, that Elsholz does not explicitly describe all of the computer hardware elements in detail and that the missing disclosures are rendered obvious in view of the teachings of Brooks.  These teachings and explanations of combinations are incorporated for the subsequent rejections set forth below.
As per claim 3, Elsholz and Brooks teaches the system of claim 2 as described above. Elsholz further teaches querying for patient profiles containing said medical events, and receiving said medical events (see paragraph 0064; patient medical records are searched using the interface; the data contained in patient records are representative of profiles of those patients, given the broadest reasonable interpretation; medical events are obtained from the search).
As per claim 4, Elsholz and Brooks teaches the system of claim 3 as described above. Elsholz further teaches a database operably connected to said processor (see paragraph 0063; system database), wherein said database receives said patient health records and said medical events transmitted to said processor and stores it within said patient profiles (see paragraphs 0057; when medical events are retrieved and stored in a temporary folder, this folder is stored in system database).
As per claim 5, Elsholz and Brooks teaches the system of claim 1 as described above. Elsholz further teaches an input device, wherein said input device is used to input instructions into said user interface (see paragraph 0125; describes a user interface for inputting instructions such as checkbox filters).
As per claim 6, Elsholz and Brooks teaches the system of claim 5 as described above. Elsholz further teaches creating said patterned timeline within said user interface using pattern parameters (, wherein said pattern parameters determine a spatial position of said medical events about said timeline based on chronological data (see paragraph 0005; the recited “pattern parameters” to determine special position encompasses the description of event markers being located adjacent to specific time increments along the patient timeline), wherein said pattern parameters symbolically alter said medical events about said timeline using indicia (see paragraphs 0038-0039; the recited “pattern parameters to determine indicia of medical events encompasses the description of using color-coded event markers to distinguish between procedures), analyzing said medical events to determine said spatial position and said indicia (see paragraphs 0005 and 0038-0039; above explanation incorporated herein).
As per claim 7, Elsholz and Brooks teaches the system of claim 1 as described above. Elsholz further teaches filtering said medical events using at least one data filter, wherein said at least one data filter comprises a plurality of categories, 37wherein performing a search while using said at least one data filter narrows said search according to which said at least one data filters have been selected (see paragraph 0125; checkboxes allow the user to filter the types of data that is displayed, which has been retrieved to the temporary folder through the search results).
As per claim 8, Elsholz and Brooks teaches the system of claim 1 as described above. Elsholz further teaches creating said patterned timeline using chronological data of said medical events (see paragraph 0005; event markers are displayed on the timeline chronologically and adjacent to specific time increments along the patient timeline), wherein said patterned timeline has a beginning date matching an oldest chronological date and an ending date matching a newest chronological date (see paragraph 0015; timeline is displayed chronologically and may include the length of time period records have been kept for the patient), and mapping said medicals events about said patterned timeline using said chronological data (see paragraph 0005; event markers are displayed on the timeline chronologically and adjacent to specific time increments along the patient timeline).
D
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tucher, US Patent No. 11,133,094, discloses generating a patterned timeline from retrieved 	patient records data.
Dobrean, US Patent No. 10,949,501, discloses compiling a patient dossier from medical records 	and using the dossier to generate a patient timeline.
Hoss, International Publication No. WO 2019/052811, discloses retrieving medical records and 	generating a timeline from the records.
Ledesma et al., Health timeline: an insight-based study of a timeline visualization of clinical data, 	discloses generating and displaying a color-coded medical timeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626